                                   1

                                   2

                                   3

                                   4                                  UNITED
                                                                           D STATES D
                                                                                    DISTRICT C
                                                                                             COURT

                                   5                                 NORTHER
                                                                           RN DISTRIC
                                                                                    CT OF CALIIFORNIA

                                   6

                                   7    UNITED
                                        U      STA
                                                 ATES OF AM
                                                          MERICA,                             Case No. 114-cr-00544-JSW-1

                                   8                    Plaintiff,
                                                                                              ORDER R
                                                                                                    REGARDIN
                                                                                                           NG SUBMIS
                                                                                                                   SSION
                                   9             v.

                                  10    CRAIG S. ON
                                                  N,
                                  11                    Defendant..

                                  12
Northern District of California
 United States District Court




                                  13           The Co
                                                    ourt is in receeipt of the go
                                                                                overnment’ss submissionn dated Octobber 5, 2018, but rejects

                                  14   thee submission
                                                     n. The goverrnment is dirrected to revview the materials it subm
                                                                                                                    mitted and too ensure,

                                  15   wh
                                        hen resubmittting the matterials, that th
                                                                                he materialss are organizzed appropriaately.

                                  16           IT IS SO ORDERE
                                                             ED.

                                  17   Daated: Octoberr 11, 2018

                                  18                                                      __________________________________________
                                                                                          JEFFFREY S. W WHITE
                                  19                                                      Unnited States D
                                                                                                         District Judgge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
